Citation Nr: 0109345	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  94-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1943.  

Service connection has been in effect for rheumatic heart 
disease since the veteran's separation from service.  The 
current matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
entered a decision in June 1993 which denied service 
connection for residuals of a stroke.  This case was 
previously before the Board in July 1996, June 1997, and 
February 1998 for either evidentiary or procedural 
development.  The development requested on remand has been 
completed to the extent possible, and the case has been 
returned to the Board for continuation of appellate review.


FINDING OF FACT

Cerebral vascular disease, which produced a cerebrovascular 
accident, was not present during service or within the first 
postservice year, and there is no etiologic relationship 
between service-connected rheumatic heart disease and 
cerebral vascular disease producing a cerebrovascular 
accident.


CONCLUSION OF LAW

Residuals of a cerebrovascular accident were not incurred in 
or aggravated by service nor may residuals of a 
cerebrovascular accident be presumed to have been incurred in 
service, and residuals of a cerebrovascular accident are not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that blood pressure was 
recorded at entry as 140/90 and as 138/82 when the veteran 
was admitted to hospitalization in November 1943 for 
evaluation of a "fainting sensation" which he had for the 
past few years.  The primary diagnosis at discharge from the 
hospital in December 1943 was valvular heart disease and 
mitral insufficiency.  An additional diagnosis was arterial 
hypertension, mild.  It was recommended by a Medical Board 
that the veteran be discharged due to pre-existing 
disability.  

On VA cardiovascular examination in December 1945, blood 
pressure was as follows:  110/80 resting, 122/90 after 
exercise, and 116/82 three minutes after exercise.  Chest X-
ray was negative, as was clinical evaluation, with the 
exception of mitral insufficiency, probably rheumatic.  On VA 
cardiovascular examination in September 1947, blood pressure 
was as follows:  110/70 resting, 160/80 after exercise, and 
130/80 two minutes after exercise.  Organic heart disease was 
not found.  It was noted that the veteran had been 
hospitalized in service for valvular heart disease, although 
he had no history of rheumatic fever or hypertension.  In 
November 1947, it was again found, after examination, that 
the veteran has no history of valvular heart disease and that 
the findings were consistent with an apical murmur.  A VA 
examining physician in September 1950 noted his finding of 
organic heart disease, mitral insufficiency.  However 
arterial hypertension was not found.  

On VA cardiovascular examination in August 1965, blood 
pressure was recorded as 120/80.  These VA examinations 
indicated the presence of an apical systolic murmur, 
variously regarded as a functional or organic manifestation 
of valvular heart disease.  Neither arterial hypertension nor 
cerebral vascular disease was identified on any of these 
examinations.  

A VA cardiovascular examination was performed in February 
1971.  Blood pressure was recorded as 150/100.  The diagnosis 
was hypertension.  Rheumatic fever was said to be inactive 
with cardiac involvement.  

On a VA examination in April 1989, the veteran was found to 
have no jugular vein distention and no bruits.  Blood 
pressure at that time was, however, noted to be 200/120 and 
poorly controlled.  Hypertension was again diagnosed.  A May 
1989 echocardiogram found no evidence of valvular heart 
disease.  

The veteran was hospitalized at a VA medical facility in 
March 1992 following the onset of right-sided numbness and 
slurry speech.  A carotid Doppler study during this 
hospitalization was positive for plaques, and it was 
indicated by his treating physician that his cerebrovascular 
accident was most likely a transient ischemic event involving 
the left cerebral hemisphere.  

On VA examination in May 1993, the veteran reported that his 
March 1992 stroke was characterized by a twisting of his face 
to the left and very little use of his left hand.  It was 
further recorded that these symptoms and findings had 
apparently cleared within two weeks.  It was noted on the May 
1993 VA examination that an earlier March 1992 computer 
tomography scan of the veteran's brain had revealed mild 
generalized cerebral atrophy and increased periventricular 
white matter lesions, more marked on the left than on the 
right.  There was also a supracella density which was 
subsequently investigated and thought to be an anterior 
communicating artery aneurysm.  Doppler studies of the 
arteries in the neck reportedly revealed some plaque in both 
common carotid arteries.  On current examination, the veteran 
demonstrated no motor or sensory impairment, and there was no 
functional impairment of the peripheral nervous system or 
autonomic nervous system.

A VA cardiovascular examination was performed in September 
1996.  The examiner stated that the claims file had been 
reviewed.  The examiner commented that the record suggested 
no evidence of any valvular heart disease or dysfunction.  
There was no evidence of any fibrillation or any thrombus in 
the left arm, which might cause an embolic event and an 
embolic stroke.  Accordingly, the examiner  concluded that 
the evidence did not support that the cerebral vascular 
accident of March 1992 was an embolic stroke.  

A VA neurologic examination was performed in September 1996.  
The examiner stated that the claims file had been reviewed.  
The examiner commented that the veteran was diagnosed in 
service with mitral valve insufficiency.  A more recent 
echocardiogram in 1992 did not reveal that abnormality.  
However, whether or not such abnormality was present, it was 
examiner's determination that the stroke was unrelated to the 
veteran's heart disease.  In this regard, it was observed 
that strokes produced by heart disease are related to thrombi 
located in the heart chambers, and an echocardiogram did not 
reveal this.  The examiner pointed out that the veteran's 
stroke was due to small vessel disease, as was demonstrated 
by a CAT scan of the veteran's head.  It was noted that small 
vessel disease was unrelated to the veteran's heart disease.  
Additionally, the examiner indicated that an aneurysm, noted 
on the CAT scan, was not the cause of the cerebrovascular 
accident.  The examiner concluded by stating that, currently, 
the veteran did not have any identifiable disabilities.

Added to the claims file subsequent to the Board's February 
1998 remand was a summary of VA hospitalization from March 9, 
1992 to March 19, 1992.  It was reported that the veteran 
presented with new onset of right-sided numbness and slurring 
of speech.  He was started on Ecotrin, and it was noted that 
numbness and dysarthria had resolved fully.  The primary 
diagnosis was left cerebrovascular accident.  An additional 
diagnosis was hypertension.  It was recommended that 
angiography be performed to evaluate an aneurysm.

Also associated with the claims file subsequent to the 
Board's February 1998 remand were VA outpatient records dated 
from April 1992 to January 1999.  They reflect the veteran's 
evaluation or treatment for various conditions, including 
hypertension and status post cerebral vascular accident.  
When evaluated at an outpatient clinic in July 1992, the 
veteran indicated that he had experienced no new symptoms 
since the left cerebrovascular accident in March 1992.  He 
denied headaches, visual changes, nausea and vomiting or 
weakness and numbness.  Clinical inspection showed that he 
was oriented in three spheres; cranial nerves were intact; no 
motor or sensory deficits were found; coordination was 
normal; gait was stable.  It was reported that the veteran 
continued to decline angiography as he did not wish surgical 
intervention.

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case and supplemental statements of the case furnished the 
veteran, the RO has notified the veteran of the information 
and evidence necessary to substantiate his claim.  There is 
no indication that additional evidence exists and can be 
obtained on the issue here in question, and he has been 
afforded several examinations in connection with the current 
appeal.  Adjudication of this appeal, without referral to the 
RO for initial consideration under the new law, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board believes that to remand narrow issue for yet 
further development under the Veterans Claims Assistance Act 
of 2000 would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.  It is 
pointless to prolong the final disposition of this issue to 
undertake development that would do little more than exalt 
form over substance, delaying a decision on an issue in order 
to fulfill notice and duty-to-assist requirements that would 
not change the outcome in the least.  This the Board declines 
to do.

Under governing criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).

In addition, certain chronic diseases, including cerebral 
vascular disease, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).

Additionally, service connection shall be granted for that 
degree of disability which is proximately due to or the 
result of aggravation of a nonservice-connected condition by 
a service-connected condition.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran contends that he is entitled to service 
connection for residuals of a March 1992 cerebrovascular 
accident, which he maintains was caused by his service-
connected heart condition.  Alternatively, he maintains that 
an episode of unconsciousness in service was the first 
indication of stroke.  

Here, the medical evidence shows that cerebral vascular 
disease, the underlying cause of the veteran's cerebral 
vascular accident or stroke, was first confirmed during March 
1992.  The March 1992 stroke occurred almost five decades 
after the veteran had completed military service.  There is 
no medical opinion in the record showing that cerebral 
vascular disease was present during military service or 
during the first postservice year.  Accordingly, no basis is 
provided for a grant of service connection for residuals of a 
cerebral vascular accident on either a direct or presumptive 
basis. 

Although the evidence does not support a grant of service 
connection on either a direct or presumptive basis, there 
remains the question of whether secondary service connection 
for residuals of a cerebrovascular accident may be granted on 
the basis of an etiologic relationship between service-
connected valvular or rheumatic heart disease and cerebral 
vascular disease and the resultant stroke.  In the first 
instance, the Board recognizes that the grant of service 
connection for rheumatic heart disease has been in effect for 
decades.  Review of the claims file, however, shows that many 
physicians who examined the veteran after service found no 
evidence of valvular heart disease, or other organic 
pathology, and instead made the diagnosis of a functional 
murmur.  Other physicians interpreted the findings as showing 
valvular heart disease, which, in any event, is not shown by 
the record to currently exist, or to have produced any 
residual disability.  Further, the Board points out that the 
medical evidence leaves significant doubt as to whether any 
identifiable residuals of the stroke remain.  The veteran's 
refusal to undergo angiography shortly after the stroke 
limited the diagnostic measures available for ascertaining 
the presence or absence of stroke residuals.  In fact, no 
demonstrable residuals of the stroke could be verified by 
physical examination.  

In any event, the veteran's assertion is the only evidence 
linking cerebral vascular disease and stroke residuals, if 
now present, to service-connected rheumatic heart disease.  
As a lay person, the veteran is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
competent medical evidence has been presented showing that 
cerebral vascular disease and any resultant stroke residuals 
are related to service-connected rheumatic heart disease.  In 
this case, two VA physicians provided medical opinion which 
specifically determined that there is no etiologic 
relationship between the veteran's service-connected 
rheumatic heart disease and the inception of the underlying 
cerebral vascular disease which produced his stroke, and 
consequently, stroke residuals, if now present.  Implicit in 
that determination is that service-connected rheumatic heart 
disease neither caused nor produced any increase in severity 
of the cerebral vascular disease which brought about the 
veteran's stroke and any residual impairment caused by the 
stroke.  In sum, the medical evidence does not provide a 
basis for a grant of secondary service connection for 
residuals of a cerebral vascular accident.

ORDER

Entitlement to service connection for residuals of a 
cerebrovascular accident is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

